Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims after Ex Parte Quayle, filed on 01/19/2021, are accepted and place the claims in condition for allowance. 
Claims 1 and 6-12 are allowed; claim 2-5 are cancelled. 

Allowable Subject Matter
Claims 1 and 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, alone or in combination, fail to teach a shower head, comprising a shower head body, an inlet valve core assembly, an inner core assembly and a water outlet panel; the shower head body being provided with a water inlet passage, an inlet valve chamber, an Inner core chamber and one single water outlet passage; the inlet valve chamber having a water inlet communicating with the water inlet passage and a water outlet communicating with the inner core chamber; the inner core chamber having an opening communicating with the water outlet passage; the Inlet valve core assembly being fitted in the inlet valve chamber; the inlet valve core assembly Including a return spring and an inlet valve core that is movable between a first position to block fluid communication between the water inlet passage and the inner core chamber-and a second position to enable fluid communication between the water inlet passage

and the inner core chamber; two ends of the return spring abutting against an inner wall of the inlet, valve chamber and one end of the inlet valve core respectively to bias the inlet valve core to the first position;... wherein in the first position, the inlet valve core blocks fluid communication between the water inlet passage and the inner core chamber so that water flows from the water inlet passage directly to the water outlet passage by bypassing the inner core assembly fitted inside the inner core chamber, and in the second position, the inlet valve core enables fluid communication between the water inlet passage and the inner core chamber so that water flows from the water inlet passage through the inner core assembly fitted inside the inner core chamber to the water outlet passage, and wherein water flows from the water inlet passage to the one single water outlet passage when the inlet valve core being set in either the first and second positions.
In other words, the prior art is silent with respect to a showerhead having a valve assembly in connection with an inner core assembly; wherein the valve assembly has two positions; in one position the valve allows for fluid to go from the inlet to the inner core, to the single outlet (as seen in Fig 5), and in the other position, the valve bypasses flow into the inner core assembly by sending water from the inlet staring into the single outlet.
Related art, like Mueller et al (U.S. 5,624,073), teaches a similar showerhead structure with valve assembly that sends fluid from the inlet, either to an inner core or an outlet. However, in Mueller's device the water sent to inner core leaves the showerhead through a conduit 92. As such, Mueller teaches a diverter valve that sends fluid through two different outlets. Therefore, it fails to teach a single outlet, as claimed. It would not be obvious to modify 
Dependent claims 6-12 are allowed for further limiting claim 1, from which they depend on.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-18141814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.






/JUAN C BARRERA/
Examiner, Art Unit 3752

/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752